Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search examiner could not find a reference or series of references that could be reasonably combined that taught a control method for a basketball machine, wherein the basketball machine includes a body, a display, a hoop, a sensor and a processor, wherein the control method comprises:
activating the basketball machine by the processor;
controlling the display to display a game having a plurality of challenges by the processor;
generating a plurality of display areas, a reference object and a plurality of moving objects on a first image layer of the game by the processor;
setting a bonus prize for each of the plurality of moving objects in a random manner by the processor;
controlling the plurality of moving objects to move towards and past the reference object by the processor;
detecting whether there is a ball passing through an opening of the hoop by the sensor;
generating a scoring signal by the sensor when the detected result is positive;

determining whether the scoring signal has been received by the processor within a predetermined period of time following the moment of contact between the reference object and one of the plurality of moving objects;
crediting a player with the bonus prize of the one of the plurality of moving objects when the determined result is positive;
displaying the game data on the plurality of display areas by the processor;
determining whether the game data reflects a condition qualifying as completing a current one of the plurality of challenges by the processor; and
controlling the basketball machine to enter a next one of the plurality of challenges following the current challenge by the processor when the game data reflects the condition qualifying as completing the current challenge.  The closest prior art, Yang, discloses a basketball machine.  Yang however, fails to disclose determining whether the scoring signal has been received by the processor within a predetermined period of time following the moment of contact between the reference object and one of the plurality of moving objects and crediting a player with the bonus prize of the one of the plurality of moving objects when the determined result is positive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715